Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are pending. 
Claims 1-17 have been examined on the merits. 

Drawings
The drawings were received on 01 December 2020.  These drawings are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 August 2021 and 11 October 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Objections & Rejections
Claim Objections
Claims 4, 5, 7, 11, 12, 14, 15, 19 & 20 are objected to because of the following informalities: 
Claim 4 is nonsensical, missing articles, verbs, and/or transitional phrases reciting “the preservation comprises composition a weight ratio of sodium benzoate to the second composition from about 1:4 to about 1:1”.
comprises glycol selected from the group consisting of …” The claim should be written in parallel with claims 6, 8 & 9. Applicant may wish to consider whether an amendment to recite “the second composition comprises a glycol selected from the group consisting of…” would obviate the objection. The analysis is the same for claim 7.
Claim 11 uses the improper language “comprises a shear stress from about 50 Pa..”. “Comprises” means “made up of”. A shear stress value of a composition is a property, not a component. Applicant may wish to consider whether an amendment to recite “wherein the conditioner composition has a shear stress from about 50 Pa…” would obviate the objection.
Claim 12 uses the improper language “comprising a pH from about 2.5 to about 5”. “Comprising” means “made up of”. A pH of a composition is a property, not a component. Applicant may wish to consider whether an amendment to recite “having a pH from about 2.5…” would obviate the objection.
Claim 14 has the misspelling “ofan” instead of “of an” in line 2. 
Claim 15 has the typographical error “a cationic surfactant selected from the group consisting of wherein the cationic surfactant is selected from the group consisting of behenamidopropyl dimethylamine” (emphasis added). The analysis is the same for claim 19.
Claim 20 is objected to because the preamble is not written in parallel to the rest of the claim listing. The claim listing (claim 1-19), all recite “The hair conditioner composition” while claim 20 recites “The composition”. To obviate the objection, and any potential confusion as to whether “the composition” refers to the “hair conditioner composition” or the “preservative system”, Applicant may wish to consider whether an amendment to recite “The hair conditioner composition” would be appropriate.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the level of microbes" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The analysis is the same for claim 18.  The analysis is also the same for the recitation of “the Bacterial and Fungal Microbial Susceptibility Test Methods” by these claims.  The analysis is the same for the recitation of “the pH Test Method” and “the Shear Stress Test Method” in claims 11 & 12.
Applicant may wish to consider whether amendments to recite, for example, “wherein microbes are undetectable at two days…”; and “according to Bacterial and Fungal Microbial Susceptibility Test Methods” would obviate the rejections.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends from claim 1. Claim 1 recites “the weight ratio of sodium benzoate to second composition is from about 1:4 to about 1:1”. Claim 4 recites the “weight ratio of sodium benzoate to the second composition from about 1:4 to about 1:”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10 & 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2008/0187507) and Rozsa (US 2007/0190005).
With regard to claims 1-6, 8-10 & 12-18, Johnson teaches a conditioning shampoo containing a gel network [0002]. In Final Shampoo Examples 1-10, Johnson teaches inclusion of sodium benzoate in an amount of 0.25%. Johnson in Examples 1-14 teaches gel networks [0115]. Johnson in Examples 1-5, 8 & 11 teaches behentrimethylammonium chloride comprises 2.84-5.04 % of the gel network [0120].  More broadly, Johnson in Final Shampoo Examples 8-10 teach inclusion of 20.56-30.84% gel network 4, implicitly teaching inclusion of behentrimethylammonium chloride in the final shampoo in an amount of (Math: 29.56 * 2.85 = 0.84 % and 30.85 * 2.85 =0.88 %). Even more broadly, Johnson teaches “where secondary surfactants are present in the formation of the gel network phase, cationic surfactants are preferred. In the instance when the gel network phase is formed in the absence of an additional fatty amphiphile, cationic surfactants are even more preferred” [0066]. Johnson teaches suitable cationic surfactants, which preferably comprise “from about 0.1% to about 10%, and more preferably from about 0.3% to about 5%, by weight of the shampoo composition”, include cetrimonium chloride, behentrimonium chloride, and mixtures thereof and behenamidopropyldimethylamine ([0031], [0067] & [0072]). Johnson in the gel networks 1-14 and the final shampoo examples 1-20 teaches the compositions are free of benzyl alcohol (i.e. the preservative system is free of benzyl alcohol; [0115] & [0120]). Johnson in Examples 6 & 7 teaches the gel network compositions comprise 2.86 and 4.06%, respectively, cetyl alcohol; and 
Johnson does not teach that the composition comprises from about 0.3% to about 1.5%, by weight of the composition, of a second composition selected from the group consisting of capryl glycol; teach a range amount for inclusion of sodium benzoate; nor the ratio of sodium benzoate to caprylyl glycol. These deficiencies are addressed by Rozsa.
In the same field of topically applied cosmetics, Rozsa teaches a “synergistic preservative effect allows for the use of a reduced amount of the preservative component when formulating a cosmetic composition, which in turn results in a composition with reduced irritation potential and reduced material costs” (abstract). Rozsa expands “[p]reservatives are frequently used in all types of cosmetic compositions to prevent decay and breakdown of such compositions mainly caused by microorganisms. Effective preservatives must have two types of activity, namely anti-microbial activity and anti-fungal activity. Most of the current preservatives contain some form of paraben, often in combination with phenols and quaternary compounds. Some of these paraben preservative systems, however, are limited in their global acceptability and are not allowed in either Europe or Japan” [0004]. Rozsa teaches “[v]arious parabens have shown estrogenic activity and other deleterious effects on reproductive systems in various test models” [0005]. “Likewise, while effective, other preservative systems, such as, formaldehyde donors, isothiazolinones, and ethanols are defective in numerous safety/compatibility-related issues, for example, high irritation potential and incompatibility with avobenzone. Therefore, glycol, by itself, cannot substitute the anti-bacterial and anti-fungal properties of a preservative in a typical cosmetic composition” [0006]. “It is also known that certain glycols offer some anti-bacterial efficacy at relatively high concentrations of glycol, in the range between 1% to 7%, based on a 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
F) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing, to have modified Johnson’s composition by modifying the amount of sodium benzoate in the shampoo to be 0.1 wt. % to about 5 wt.%  of the composition and adding caprylyl glycol in an amount of about 0.75 wt. % to about 3.25 wt. % by weight of the shampoo composition, yielding a sodium benzoate to caprylyl glycol ratio of 1:32 to 1:1, as suggested by Rozsa because Johnson and Rozsa are drawn to topical cosmetic compositions which comprise preservatives including sodium benzoate. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide synergistic preservation to the hair cosmetic composition allowing for the use of a reduced amount of the preservative component, which in turn results in a composition with reduced irritation potential and reduced material costs.
With regard to the recited amount of water/aqueous carrier, behentrimethylammonium chloride/cetrimonium chloride/cationic surfactant, cetearyl alcohol/ high melting point fatty compound, sodium benzoate, capryl glycol/second composition, ratio of sodium benzoate to caprylyl glycol/second composition and pH, the combined teachings of Johnson and Rozsa teach these parameters in amount which overlap with the recited ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to the recited property that the composition has a level of microbes of undetectable at 2 days, the composition suggested by the combined teachings of Johnson and Rozsa necessarily has an undetectable level of level of microbes after 2 days because the composition suggested by the combined teachings of Johnson and Rozsa teach the recited In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  This assertion is further supported by Rozsa’s teaching that preservative compositions comprising capryl glycol and sodium benzoate in the recited range were free of microbes (bacteria and fungi) 3-28 days after inoculation despite re-inoculation of the cosmetic at day 7.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Rozsa, as applied to claims 1-6, 8-10 & 12-18 above, and further in view of Callens (US 2016/0206533).
With regard to claim 11, the teachings of Johnson and Rozsa are described above. In brief, the combined teachings of Johnson and Rozsa suggest a hair conditioning shampoo comprising a gel network, cationic surfactant, fatty alcohols, aqueous carrier, sodium benzoate, and capryl glycol (i.e. a polyol). 
However, neither Johnson nor Rozsa teach the composition has a shear stress from about 50 Pa to about 500 Pa. This deficiency is addressed by Callens.
In the same field of invention of hair care, Callens teaches a hair conditioning composition which may be a rinse-off formulation that comprises a gel matrix (i.e. gel network), high melting point fatty compound which include fatty alcohols, cationic surfactants, polyol and an aqueous carrier which demonstrates spreadability on hair (title; abstract; [0033]; [0061]; [0062]; [0068]; & [0073]). Callens links shear stress to composition spreadability, teaching the 
Here, at least rationale (C) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing, to have modified the shampoo composition suggested by the combined teachings of Johnson and Rozsa by adjusting the shear stress of the composition to be from at least 100 Pa to preferably up to 1000 Pa as suggested by Callens because Johnson, Rozsa and Callens are drawn to topical hair care compositions which comprise a gel phase/gel matrix that are applied to hair and Callens links this shear stress range to the spreadability of hair care compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a haircare shampoo which spreads easily on hair without dripping off.
With regard to the recited shear stress range, the combined teachings of Johnson, Rozsa and Callens teach this parameter with a range which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 7, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Rozsa, as applied to claims 1-6, 8-10 & 12-18 above, and further in view of Fields (US 2018/0071193) and VegeCide (Published: 08/24/2012).

However, neither Johnson nor Rozsa teach the composition comprises a glyceryl ester which may be glyceryl caprylate and glyceryl undecylenate, their amount or that the ratio of sodium benzoate to the glyceryl ester is about 1:1.
In the same field of invention of topically applied cosmetics including haircare, Fields teaches a moisturizing composition formulated as shampoos (title; [0076]). Fields teaches the moisturizing compositions may further comprise a preservative system that may comprise capryl glycol, glyceryl caprylate and glyceryl undecylenate [0074]. Fields explicitly teaches “[i]n yet other embodiments, the preservative system may comprise glyceryl caprylate and glyceryl undecylenate” [0074].Fields teaches inclusion of sodium benzoate as preservative with humectant properties and contemplates its inclusion as a humectant [0130]. Fields teaches preservatives are known in the art as active agents and that their embodiments are not limited to any particular agent encompassed by the classes of agents ([0134]; [0136]).
VegeCide teaches VegeCide has the INCI name of glyceryl monocaprylate and glyceryl monoundecylenate (i.e. glyceryl caprylate and glyceryl undecylenate; pg. 1). VegeCide teaches VegeCide is an oil soluble, natural preservative which also provides emolliency and co-
Here, at least rationale (C) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing, to have modified the composition suggested by the combined teachings of Johnson and Rozsa composition by improving similar products (shampoo) in the same way by adding 1 to 1.5% VegeCide [i.e.mixture of glyceryl caprylate and glyceryl undecylenate; yielding a ratio sodium benzoate to glyceryl ester ratio of 0.33:1 to 5:1, including 1:1] as suggested by the combined teachings of Fields and VegeCide, because Johnson, Rozsa, Fields and VegeCide are drawn to topically applied cosmetics, including shampoos, and Fields and VegeCide teach suitable inclusion of glyceryl caprylate and glyceryl undecylenate as preservatives in such formulations, including those that comprise sodium benzoate. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to increase the preservative properties of the composition.
With regard to the recited amounts of glyceryl ester (including an admixture of glyceryl caprate and glyceryl undecylenate) and the recited ratio of sodium benzoate to glyceryl ester, the combined teachings of Johnson, Rozsa, Fields and VegeCide teach these parameters with values which overlap with the recited ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619          

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619